EXHIBIT 10.53
 
Warrant Issuance Agreement
Dated as of October 23, 2009
between
ION Geophysical Corporation,
and
BGP Inc., China National Petroleum Corporation
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Recitals
    1  
 
        Article I

Issuance; Closing
 
       
1.1 Issuance
    1  
1.2 Terms of Warrant
    1  
1.3 Closing
    1  
1.4 Interpretation
    3  
 
        Article II

Representations and Warranties
 
       
2.1 Disclosure
    3  
2.2 Representations and Warranties of Company
    3  
2.3 Representations and Warranties of Investor
    7  
 
        Article III

Covenants
 
       
3.1 Certain Actions by Company
    8  
3.2 SEC Reports; NYSE Listing; Registration Statement
    8  
3.3 Use of Proceeds
    8  
3.4 Sufficiency of Common Shares
    8  
3.5 Change of Control
    9  
 
        Article IV

Additional Agreements
 
       
4.1 Expenses
    9  
4.2 Best Efforts
    9  
4.3 Transfers
    9  
4.4 Investor Filings
    10  
 
        Article V

Indemnity
 
       
5.1 Indemnification of Investor
    10  
5.2 Conduct of Claims
    10  

- i -



--------------------------------------------------------------------------------



 



              Page   Article VI

Miscellaneous
6.1 Termination
    11  
6.2 Amendment
    11  
6.3 Waiver of Conditions
    11  
6.4 Counterparts and Facsimile
    11  
6.5 Governing Law; Submission to Jurisdiction, Etc.
    12  
6.6 Notices
    12  
6.7 Entire Agreement, Etc.
    13  
6.8 Definitions of “Subsidiary”, “affiliate” and “person”
    13  
6.9 Assignment
    13  
6.10 Severability
    13  
6.11 No Third Party Beneficiaries
    14  
6.12 Further Assurances
    14  

- ii -



--------------------------------------------------------------------------------



 



LIST OF ANNEXES AND SCHEDULES

     
ANNEX A:
  FORM OF WARRANT
 
   
ANNEX B:
  FORM OF REGISTRATION RIGHTS AGREEMENT
 
   
ANNEX C:
  CHIEF FINANCIAL OFFICER’S CERTIFICATE
 
   
ANNEX D:
  FORM OF LEGAL OPINION
 
   
SCHEDULE 2.2(b):
  COMPANY’S CAPITAL STRUCTURE
 
   
SCHEDULE 4.3(a):
  PERSONS TO WHOM WARRANT SHALL NOT BE TRANSFERRED

- iii -



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          Location of                  Term   Definition
affiliate
  6.8(b)
Agreement
  Preamble
Bankruptcy Exceptions
  2.2(d)(i)
Beneficial Ownership
  3.5
Board
  2.2(l)
Bridge Funding
  Recital A
Business Day
  1.4
Change of Control
  3.5
Closing
  1.3(a)
Closing Date
  1.3(a)
Commission
  2.1(a)
Common Shares
  Recital B
Company
  Preamble
Company’s Knowledge
  2.2(l)
control
  6.8(b)
Convertible Notes
  1.3(c)
Credit Agreement
  Recital A
Exchange Act
  2.1(a)
GAAP
  2.2(e)(i)
Governmental Entities
  2.2(d)(iii)
HKIAC
  6.5(b)
Indemnified Party
  5.1
Indemnifying Party
  5.2(a)
Investor
  Preamble
Investor Material Adverse Effect
  1.3(c)
ION International
  Recital A
Issuance
  1.1
Material Adverse Effect
  1.3(d)(i)
New Lender
  Recital A
NYSE
  2.2(k)
person
  6.8(c)
Previously Disclosed
  2.1(a)
Proceeding
  5.1
Registration Rights Agreement
  Recital D
SEC Reports
  2.1(a)
Securities Act
  Recital C
Subsidiary
  6.8(a)
Transaction Documents
  2.1(b)
Transaction Term Sheet
  2.2(l)
Transfer
  4.3(a)
Warrant
  Recital B
Warrant Shares
  Recital B

- iv -



--------------------------------------------------------------------------------



 



          This Warrant Issuance Agreement, dated October 23, 2009 (this
“Agreement”), between ION Geophysical Corporation, a corporation organized under
the laws of the State of Delaware (the “Company”), and BGP Inc., China National
Petroleum Corporation, a company organized under the laws of the People’s
Republic of China (the “Investor”).
Recitals:
WHEREAS:
          A. The Investor has (i) arranged for Bank of China, New York Branch
(the “New Lender”) to provide certain financing to the Company and (ii) provided
assurance to the New Lender for the benefit of the Company ((i) and
(ii) collectively, the “Bridge Funding”) as evidenced in (x) the Amended and
Restated Credit Agreement dated as of July 3, 2008 (as amended, modified and
supplemented from time to time (including by the Sixth Amendment to the Amended
and Restated Credit Agreement), the “Credit Agreement”), among the Company, ION
International S.À.R.L., a Luxembourg private limited company (société à
responsabilité limitée) (“ION International”), the guarantors, HSBC Bank USA,
N.A., ABN AMRO Incorporated, as Joint Lead Arranger and Joint Bookrunner and the
lenders named therein and (y) an agreement between the Investor and the New
Lender;
          B. In consideration for the Bridge Funding, the Company agrees to
issue to the Investor a warrant (the “Warrant”), in substantially the form of
warrant attached hereto as Annex A, to purchase such number of shares of the
Common Stock of the Company, par value US$0.01 per share (“Common Shares”), as
specified in the Warrant (such Common Shares issuable pursuant to the Warrant,
the “Warrant Shares”);
          C. The Warrant shall be issued to the Investor without being
registered under the United States Securities Act of 1933, as amended (the
“Securities Act”), in reliance upon exemptions from the registration
requirements thereunder; and
          D. Resales of the Warrant Shares shall be registered under the
Securities Act, pursuant to a Registration Rights Agreement (the “Registration
Rights Agreement”) in substantially the form attached hereto as Annex B.
          NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
Article I
Issuance; Closing
          1.1 Issuance. On the terms and subject to the conditions set forth in
this Agreement, the Company agrees to issue to the Investor at the Closing, the
Warrant (the “Issuance”).
          1.2 Terms of Warrant. After the Issuance, the rights and obligations
of the holder of the Warrant shall be governed by the terms set forth in the
Warrant.
          1.3 Closing.
          (a) On the terms and subject to the conditions set forth in this
Agreement, the closing of the Issuance (the “Closing”) will take place at the
offices of Sullivan & Cromwell LLP, 28th Floor, Nine Queen’s Road Central, Hong
Kong, at 9:30 p.m., Hong Kong time, October 27, 2009

 



--------------------------------------------------------------------------------



 



or as soon as practicable thereafter, or at such other place, time and date as
shall be agreed between the Company and the Investor. The time and date on which
the Closing occurs is referred to in this Agreement as the “Closing Date”.
          (b) Subject to the fulfillment or waiver of the conditions to the
Closing in this Section 1.3, at the Closing, the Company will deliver the
Warrant, as evidenced by one or more certificates dated the Closing Date and
bearing appropriate legends as hereinafter provided for, in consideration for
the Bridge Funding.
          (c) The obligation of the Company to consummate the Closing is also
subject to the fulfillment (or waiver by the Company) at or prior to the Closing
of the following conditions: (i) the representations and warranties of the
Investor set forth in this Agreement shall be true and correct as though made on
and as of the Closing Date (other than representations and warranties that by
their terms speak as of another date, which representations and warranties shall
be true and correct as of such date), except to the extent that the failure of
such representations and warranties to be so true and correct, individually or
in the aggregate, does not have and would not be reasonably likely to have an
Investor Material Adverse Effect and (ii) the simultaneous execution of the
documentation for the Bridge Funding (including, but not limited to, certain
convertible promissory note(s) issued by the Company and/or ION International
pursuant to the Credit Agreement (such convertible promissory notes issued upon
the execution of the documentation for the Bridge Funding and other similar
convertible promissory notes issued after such time collectively, the
“Convertible Notes”)). “Investor Material Adverse Effect” means a material
adverse effect on the ability of the Investor to consummate the Issuance and the
other transactions contemplated by the Transaction Documents.
          (d) The obligation of the Investor to consummate the Closing is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:
     (i) the representations and warranties of the Company set forth in this
Agreement shall be true and correct as though made on and as of the Closing Date
(other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct as
of such date), except to the extent that the failure of such representations and
warranties to be so true and correct, individually or in the aggregate, does not
have and would not be reasonably likely to have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operation or financial condition of the Company and its consolidated
Subsidiaries taken as a whole or (ii) the ability of the Company to timely
consummate the Issuance and the other transactions contemplated by the
Transaction Documents;
     (ii) the Company shall have duly executed and delivered the Warrant in
substantially the form attached hereto as Annex A to the Investor or its
designee(s);
     (iii) the Company shall have duly executed and delivered to the Investor or
its designee(s) the Registration Rights Agreement in substantially the form
attached hereto as Annex B;
     (iv) the chief financial officer of the Company shall have duly executed
and delivered the certificate, dated as of the Closing Date, certifying the
representation and warranties of the Company in Section 2.2(l) and substantially
in the form attached hereto as Annex C; and

2



--------------------------------------------------------------------------------



 



     (v) the company shall, or shall cause its legal counsel to, have delivered
to the Investor a customary validity and “no registration” opinion, dated as of
the Closing Date, reasonably satisfactory to the Investor, in substantially the
form attached hereto as Annex D.
          1.4 Interpretation. When a reference is made in this Agreement to
“Recitals”, “Articles”, “Sections” or “Annexes”, such reference shall be to a
Recital, Article or Section of, or Annex to, this Agreement unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include”, “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation”. No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “US$” mean the lawful currency of the United States
of America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of any
statute, include any rules and regulations promulgated under such statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “Business Day” shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the City of New York, New York, United States of America, or
Beijing, People’s Republic of China generally are authorized or required by law
or other governmental actions to close.
Article II
Representations and Warranties
          2.1 Disclosure.
          (a) “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008 or its other reports and forms filed with the United States
Securities and Exchange Commission (the “Commission”) (such reports and forms,
the “SEC Reports”) under Sections 13(a) or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) on or after December 31, 2008 but prior
to the date hereof.
          (b) For purposes of this Agreement, the term “Transaction Documents”
refers collectively to this Agreement, the Registration Rights Agreement and the
Warrant, in each case, as amended, modified or supplemented from time to time in
accordance with their respective terms.
          2.2 Representations and Warranties of Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor that as of the
date hereof:
          (a) Organization, Authority and Subsidiaries. The Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Delaware, with corporate power and authority to
own its properties and conduct its business in all material respects as
currently conducted, and, has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification (except where the failure to be so qualified
would not be reasonably likely to have a Material Adverse Effect). Each

3



--------------------------------------------------------------------------------



 



Subsidiary of the Company has been duly organized and is validly existing in
good standing under the laws of its jurisdiction of organization.
          (b) Capitalization. Set forth in Schedule 2.2(b) is the Company’s
capital structure immediately prior to the Closing Date. All of the outstanding
Common Shares are, and all shares of capital stock which may be issued pursuant
to outstanding stock options, warrants or other convertible rights will be, when
issued and paid for in accordance with the respective terms thereof, duly
authorized, validly issued, fully paid and non-assessable, free of any
preemptive rights in respect thereof and issued in compliance with all
applicable state and federal laws concerning issuance of securities. As of the
date hereof, except as set forth in Schedule 2.2(b), and except for Common
Shares or other securities issued upon conversion, exchange, exercise or
purchase associated with the securities, options, warrants, rights and other
instruments referenced in Schedule 2.2(b), no shares of capital stock or other
voting securities of the Company were outstanding, no equity equivalents,
interests in the ownership or earnings of the Company or other similar rights
were outstanding, and there were no existing options, warrants, calls,
subscriptions or other rights or agreements or commitments relating to the
capital stock of the Company or any of its Subsidiaries or obligating the
Company or any of its Subsidiaries to issue, transfer, sell or redeem any shares
of capital stock, or other equity interest in, the Company or any of its
Subsidiaries or obligating the Company or any of its Subsidiaries to grant,
extend or enter into any such option, warrant, call, subscription or other
right, agreement or commitment.
          (c) Warrant and Warrant Shares. The Warrant has been duly authorized
and, when executed and delivered as contemplated hereby, will constitute a valid
and legally binding obligation of the Company in accordance with its terms, and
the Warrant Shares have been duly authorized and when issued upon exercise of
the Warrant against payment therefor in accordance with the terms of the Warrant
will be validly issued, fully paid and non-assessable.
          (d) Authorization, Enforceability.
     (i) The Company has the corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents to which it is
a party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action on the part of the
Company, and no further approval or authorization is required on the part of the
Company in connection herewith and therewith. This Agreement and the other
Transaction Documents are or will be valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity
(“Bankruptcy Exceptions”).
     (ii) The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby and compliance by the Company with
any of the provisions hereof and thereof, will not (i) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any Subsidiary under any of the terms,
conditions or provisions of (A) its certificate of incorporation and by-laws or
(B) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement, contract or other instrument or obligation to

4



--------------------------------------------------------------------------------



 



which the Company or any Subsidiary is a party or by which it or any Subsidiary
may be bound, or to which the Company or any Subsidiary or any of the properties
or assets of the Company or any Subsidiary may be subject, or (ii) violate any
law, statute, rule or regulation or any judgment, ruling, order, writ,
injunction, business license, decree or other regulatory restriction applicable
to the Company or any Subsidiary or any of their respective properties or
assets.
     (iii) Except as contemplated in the Transaction Term Sheet, the Warrant
and/or the Convertible Notes, no notice to, filing with, exemption or review by,
or authorization, consent or approval of, any United States of America, People’s
Republic of China or other national, state, provincial, local and other
governmental or regulatory authorities (collectively, “Governmental Entities”),
is required to be made or obtained by the Company in connection with the
consummation by the Company of the Issuance.
          (e) Company Financial Statements.
     (i) The consolidated financial statements of the Company and its
consolidated Subsidiaries included or incorporated by reference in the SEC
Reports filed prior to the Closing, present fairly in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates indicated therein and the consolidated results of their
operations for the periods specified therein; and such financial statements were
prepared in conformity with generally accepted accounting principles in the
United States of America (“GAAP”) applied on a consistent basis (except as may
be noted therein).
     (ii) Ernst & Young LLP is an independent registered public accounting firm
of the Company as required by the Exchange Act and the rules and regulations of
the Commission and the Public Company Accounting Oversight Board.
          (f) Reports.
     (i) Since December 31, 2008, the Company has complied in all material
respects with the filing requirements of Sections 13(a) and 15(d) of the
Exchange Act.
     (ii) The SEC Reports filed by the Company prior to the Closing, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder, and none of such documents, when they became effective or were filed
with the Commission, contained an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.
     (iii) The Company is in compliance with the applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.
          (g) No Material Adverse Effect. Since the most recent SEC Report, no
fact, circumstance, event, change, occurrence, condition or development has
occurred that, individually or in the aggregate, has had or would be reasonably
likely to have a material adverse effect.

5



--------------------------------------------------------------------------------



 



          (h) Exemption from Registration. An exemption from registration under
the Securities Act (including the exemption under Regulation S, Section 4(2),
and/or Regulation D of the Securities Act) is available for the issuance of the
Warrant and the Warrant Shares.
          (i) Solvency. The sum of the assets of the Company, both at a fair
valuation and at present fair salable value, exceeds its liabilities, including
contingent liabilities. The Company has sufficient capital or access to capital
with which to conduct its business as presently conducted and as proposed to be
conducted. The Company has not incurred debt, and does not intend to incur debt,
beyond its ability to pay such debt as it matures. For purposes of this
paragraph, “debt” means any liability on a claim, and “claim” means (x) a right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured, or (y) a right to an equitable remedy
for breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured. With respect to
any such contingent liabilities, such liabilities are computed at the amount
which, in light of all the facts and circumstances existing at the time,
represents the amount which can reasonably be expected to become an actual or
matured liability. In addition, no assignment for the benefit of creditors or
bona fide proceeding has been instituted by or against the Company or its
Subsidiaries seeking to adjudicate any of them as bankrupt or insolvent or
seeking their liquidation, winding up or reorganization and no other relief from
creditors has been sought.
          (j) Form S-3. The Company is eligible to use Form S-3 to register
securities under the Securities Act.
          (k) NYSE. The Company satisfies all continued listing criteria of the
New York Stock Exchange (the “NYSE”) in respect of the Common Shares. No present
set of facts or circumstances will (with the passage of time or the giving of
notice or both or neither) cause any of the Common Shares to be delisted from
the NYSE. All of the Warrant Shares will, when issued, be duly listed and
admitted for trading on all of the markets where Common Shares are traded,
including the NYSE.
          (l) Certain Certifications. To the best of the Company’s Knowledge,
(i) there is no current or threatened investigation or proceeding (other than
those arising from the transactions contemplated by the Term Sheet, dated as of
October 23, 2009 between the Company and Investor (the “Transaction Term
Sheet”)) against the Company by any Governmental Entities; (ii) there is no
current or threatened shareholder lawsuit against the Company alleging a
violation of fiduciary duties or applicable securities laws (other than those in
existence at the time of the execution of the Transaction Term Sheet and
disclosed to the Investor); (iii) the Company, as a publicly listed company on
the NYSE, complies in all material respects with all applicable U.S. securities
laws and regulations and all NYSE rules; (iv) no representation or warranty by
the Company for itself or on behalf of its Subsidiaries in Section 2.2 of this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make any statement in any such representation or
warranty not misleading; (v) the Company has reserved for issuance, free of
preemptive or similar rights, a sufficient number of shares of authorized and
unissued Warrant Shares to effectuate the exercise of the Warrant at the initial
exercise price of such Warrant and (vi) except as set forth in the SEC Reports,
each of the Company and its Subsidiaries has complied in all material respects
with each applicable law, rule or regulation to which the Company or any such
Subsidiary or its respective business, operations, assets or properties is or
has been subject and no event has occurred and no circumstance exists that
constitutes a violation of, conflict with or failure on the part of the Company
or any of its Subsidiaries to comply with, any law, rule or regulation.
“Company’s Knowledge” means the actual knowledge, after due inquiry, of the
executive management and the board of directors (the “Board”) of the Company, as
of the date hereof

6



--------------------------------------------------------------------------------



 



          2.3 Representations and Warranties of Investor. The Investor hereby
represents and warrants to the Company that as of the date hereof:
          (a) Authorization, Enforceability.
     (i) The Investor has the power and authority, corporate or otherwise, to
execute and deliver this Agreement and the Registration Rights Agreement and to
carry out its obligations hereunder and thereunder. The execution, delivery and
performance by the Investor of this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Investor, and no further approval or authorization is required on the part of
the Investor or any other party for such authorization to be effective. This
Agreement and the Registration Rights Agreement are or will be valid and binding
obligations of the Investor enforceable against the Investor in accordance with
their respective terms, except as the same may be limited by Bankruptcy
Exceptions.
     (ii) Other than such as have been made or obtained, no notice to, filing
with, exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by the Investor in
connection with the consummation by the Investor of the Issuance except for any
such notices, filings, exemptions, reviews, authorizations, consents and
approvals the failure of which to make or obtain would not be reasonably likely
to have an Investor Material Adverse Effect.
          (b) Investment Purposes. The Investor acknowledges that the Warrant
and the Warrant Shares have not been registered under the Securities Act or
under any state securities laws. The Investor (i) is acquiring the Warrant
pursuant to an exemption or exception from registration under the Securities Act
solely for investment purposes for its own account with no present intention to
distribute them to any person in violation of the Securities Act or any
applicable state securities laws; (ii) will not sell or otherwise dispose of any
of the Warrant or the Warrant Shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any applicable
state securities laws; (iii) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Issuance and of making an informed
investment decision, and has conducted a review of the business and affairs of
the Company that it considers sufficient and reasonable for purposes of making
the Issuance, (iv) is able to bear the economic risk of the Issuance and at the
present time is able to afford a complete loss of such investment and (v) is an
“accredited investor” (as that term is defined by Rule 501 of Regulation D under
the Securities Act).
          (c) Legend. The Investor agrees that all certificates or other
instruments representing the Warrant and the Warrant Shares will bear a legend
substantially to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO A WARRANT
ISSUANCE AGREEMENT, DATED OCTOBER 23, 2009, BETWEEN THE ISSUER OF THE WARRANT
AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE

7



--------------------------------------------------------------------------------



 



ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THIS INSTRUMENT.
ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH THE TERMS OF THIS INSTRUMENT
WILL BE VOID.”
In the event that (i) the Warrant or the Warrant Shares become registered under
the Securities Act or (ii) the Warrant Shares are eligible to be transferred
without restriction in accordance with Rule 144 under the Securities Act, the
Company shall issue new certificates or other instruments representing the
Warrant or Warrant Shares, which shall not contain such portion of the above
legend that is no longer applicable; provided that the Investor surrenders to
the Company the previously issued certificates or other instruments.
Article III
Covenants
          3.1 Certain Actions by Company. From the date of the Closing, as long
as (i) the Investor holds the Warrant or (ii) any principal amount, whether or
not then outstanding, under the Bridge Funding is capable of being converted to
Common Shares in accordance the Convertible Notes, the Company shall not make
any recommendation to the Company’s shareholders or take other actions through
the Board that would materially and adversely affect the rights of the Investor
or its permitted assignees or transferees under the terms of the Warrant (or the
Warrant Shares), subject to applicable laws, including laws governing the
fiduciary duties of the Board, and the certificate of incorporation and by-laws
of the Company.
          3.2 SEC Reports; NYSE Listing; Registration Statement. For so long as
the Warrant has not been fully exercised or expired, the Company shall (i) file
with the Commission in a timely manner all reports and other documents required
to be filed by the Company pursuant to the Exchange Act; (ii) maintain the
eligibility of the Common Shares for listing on the NYSE; (iii) regain the
eligibility of the Common Shares for listing or quotation on all markets and
exchanges including the NYSE in the event that the Common Shares are delisted by
the NYSE or any other applicable market or exchange; (iv) obtain a listing on
another national securities exchange or Nasdaq’s National Market System if the
Common Shares are delisted by the NYSE and NYSE eligibility cannot be regained;
(v) cause the representations and warranties contained in Section 2.2 to be and
remain true and correct, except those representations and warranties which
address matters only as of a particular date, which shall be true and correct as
of such date and (vi) (x) file with the Commission a registration statement for
the purpose of registering the resales of the Warrant Shares, (y) use its best
efforts to cause such registration statement to be declared effective by the
Commission and (z) continuously maintain thereafter the effectiveness of such
registration statement.
          3.3 Use of Proceeds. If any part of the Warrant is exercised prior to
the closing of the transactions contemplated by the Transaction Term Sheet
between the Company and the Investor, the Company shall use the proceeds it
receives from such exercise for working capital needs and shall not use such
proceeds for the prepayment of any indebtedness (except to the extent required
by Section 2.09(d) of the Credit Agreement).
          3.4 Sufficiency of Common Shares. During the period from the Closing
Date until the date on which the Warrant has been fully exercised or expired,
the Company shall at all times have reserved for issuance, free of preemptive or
similar rights, a sufficient number of shares of authorized and unissued Warrant
Shares to effectuate such exercise. If, at any time for any reason, insufficient
Common Shares are authorized, the Company shall use its best efforts to amend
its certificate of incorporation to permit the exercise in full of the Warrant.
Nothing in this Section 3.4 shall preclude the Company from satisfying its
obligations in respect of the exercise of the Warrant by delivery of the Common
Shares which

8



--------------------------------------------------------------------------------



 



are held in the treasury of the Company. As soon as practicable, the Company
shall, at its expense, cause the Warrant Shares to be listed on the NYSE no
later than the time at which they become freely transferable in the public
market under the Securities Act, subject to official notice of issuance.
          3.5 Change of Control. The Company agrees that it shall not enter into
an agreement which would result in a Change of Control unless such agreement
expressly obligates the person(s) acquiring control to assume all of the
Company’s obligations under this Agreement and the other Transaction Documents.
A “Change of Control” means the (i) acquisition, directly or indirectly, by a
third party or group consisting of third parties of Beneficial Ownership in
excess of 50% of the outstanding shares of the Common Shares or voting power of
outstanding voting securities entitled to vote in the election of directors of
the Board or (ii) consummation of a merger, consolidation, amalgamation or
similar business combination between the Company and any third party.
“Beneficial Ownership” shall be determined in accordance with Rules 13d-3 and
13d-5 under the Exchange Act, including the provision that any member of a
“group” shall be deemed to have Beneficial Ownership of all securities
Beneficially Owned by other members of the group, and except that the exclusion
in Rule 13d-3(d)(1)(i) for rights to acquire securities that are not exercisable
“within 60 days” shall not apply.
Article IV
Additional Agreements
          4.1 Expenses. Unless otherwise provided in any Transaction Document
executed by the Company and the Investor, each of the parties hereto will bear
and pay all costs and expenses incurred by it or on its behalf in connection
with the transactions contemplated under the Transaction Documents, including
fees and expenses of its own financial or other consultants, investment bankers,
accountants and counsel.
          4.2 Best Efforts. Subject to the terms and conditions of this
Agreement, each of the parties will use its best efforts in good faith to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or advisable under applicable laws, so as to
permit consummation of the Issuance as promptly as practicable and otherwise to
enable consummation of the transactions contemplated hereby and shall use
commercially reasonable efforts to cooperate with the other party to that end.
          4.3 Transfers.
          (a) The Investor shall be able to directly or indirectly transfer,
sell, contract to sell, assign, pledge, convey, lend, hypothecate, grant any
option to purchase, purchase any option to sell, make any short sale or
otherwise encumber or dispose of (including entering into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequence of ownership interests) all or parts of the Warrant, the Warrant
Shares and the rights and obligations of the Investor under this Agreement in
connection with a Transfer of the Warrant, without any consent from, but with
notice to (it being understood that such notice shall not be construed as a
condition to the effectiveness of the Transfer), the Company. Each transaction
referenced in the previous sentence is called a “Transfer”. Notwithstanding the
foregoing, the Investor shall not Transfer any part of the Warrant or any
Warrant Share to the Company’s competitors identified in Schedule 4.3(a).
          (b) Person(s) to whom the Investor Transfers parts or all of the
Warrant shall (x) assume the rights and obligations of the Investor under this
Agreement and (y) be able to exercise the Warrant according to the terms of the
Warrant.

9



--------------------------------------------------------------------------------



 



          (c) Notwithstanding Section 4.3(a) above, the Warrant and the Warrant
Shares will be, when issued, restricted securities under the Securities Act and
may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act.
Accordingly, the Investor shall not, directly or through others, offer or sell
the Warrant or any Warrant Share except pursuant to a registration statement or
an exemption from registration under the Securities Act, if available.
          4.4 Investor Filings. The Investor shall make such filings with the
Commission as may be required or as the Investor may deem necessary or advisable
in connection with the transactions contemplated in this Agreement, including
any filing under Sections 13(d) and 16(a), as may be applicable, of the Exchange
Act and the rules and regulations promulgated thereunder.
Article V
Indemnity
          5.1 Indemnification of Investor. The Company hereby agrees to
indemnify the Investor and each of its officers, directors, employees,
consultants, agents, attorneys, accountants, advisors and affiliates and each
person that controls any of the foregoing persons (each an “Indemnified Party”)
against any claim, demand, action, liability, damages, loss, cost or expense
(including reasonable legal fees and expenses incurred by such Investor
Indemnified Party in investigating or defending any such proceeding) (all of the
foregoing, including associated costs and expenses being referred to herein as a
“Proceeding”), that it may incur directly or indirectly in connection with or as
a result of any of the transactions contemplated hereby arising out of or based
upon:
          (a) any untrue or alleged untrue statement of a material fact in a SEC
Report by the Company or any of its affiliates or any person acting in its or
their behalf or omission or alleged omission to state therein any material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading by the Company or any of its
affiliates or any person acting on its or their behalf;
          (b) any of the representations or warranties made by the Company
herein being untrue, incorrect or misleading at the time such representation or
warranty was made; and
          (c) any breach or non-performance by the Company of any of its
covenants, agreements or obligations under this Agreement.
          5.2 Conduct of Claims.
          (a) Whenever a claim for indemnification shall arise under
Section 5.1, the Indemnified Party shall notify the Company in writing of the
Proceeding and the facts constituting the basis for such claim in reasonable
detail;
          (b) The Company shall have the right to retain the counsel of its
choice in connection with such Proceeding and to participate at its own expense
in the defense of any such Proceeding; provided, however, that counsel to the
Company shall not (except with the consent of the relevant Indemnified Party)
also be counsel to such Indemnified Party. In no event shall the Company be
liable for fees and expenses of more than one counsel (in addition to any local
counsel) separate from its own counsel for the Indemnified Party in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances; and

10



--------------------------------------------------------------------------------



 



          (c) The Company shall not, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld), settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any Governmental Entity,
commenced or threatened, or any claim whatsoever in respect of which
indemnification could be sought under this Article V unless such settlement,
compromise or consent (A) includes an unconditional release of each Indemnified
Party from all liability arising out of such litigation, investigation,
proceeding or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party.
Article VI
Miscellaneous
          6.1 Termination. This Agreement may be terminated at any time prior to
the Closing:
          (a) by the Investor if the Closing shall not have occurred by the
fifth (5th) calendar day following the date of this Agreement; provided that in
the event the Closing has not occurred by such fifth (5th) calendar day, the
parties shall consult in good faith to determine whether to extend the term of
this Agreement; provided further, that the right to terminate this Agreement
under this Section 6.1(a) shall not be available to the Investor if its breach
of any representation or warranty or failure to perform any obligation under
this Agreement shall have caused or resulted in the failure of the Closing to
occur on or prior to such fifth (5th) calendar day;
          (b) by the Investor if an assignment for the benefit of creditors or a
bona fide proceeding has been instituted by or against the Company or its
Subsidiaries seeking to adjudicate any of them as bankrupt or insolvent or
seeking their liquidation, winding up or reorganization or any other relief from
creditors has been sought;
          (c) by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or
          (d) by the mutual written consent of the Investor and the Company.
In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto, except that nothing herein shall relieve either
party from liability for any breach of this Agreement.
          6.2 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by a duly authorized officer or
representative of each party hereto.
          6.3 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Issuance are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable laws. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer or representative of the waiving party that makes express reference to
the provision or provisions subject to such waiver.
          6.4 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed

11



--------------------------------------------------------------------------------



 



signature pages to this Agreement may be delivered by facsimile and such
facsimiles will be deemed as sufficient as if actual signature pages had been
delivered.
          6.5 Governing Law; Submission to Jurisdiction, Etc.
          (a) This Agreement will be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the conflict of
laws principles thereof.
          (b) Each of the parties hereto agrees all disputes arising among the
parties in connection with the Transaction Documents, or the breach,
termination, interpretation or validity thereof, shall be finally settled by the
Hong Kong International Arbitration Centre (the “HKIAC”) pursuant to UNCITRAL
Rules with the Company, on the one hand, being entitled to designate one
arbitrator, and with the Investor, on the other hand, being entitled to
designate one arbitrator, while the third arbitrator will be selected by
agreement between the two designated arbitrators or, failing such agreement,
within 10 calendar days of initial consultation between the two arbitrators, by
the HKIAC pursuant to its arbitration rules. If any party fails to designate its
arbitrator within 20 calendar days after the designation of the first of the
three arbitrators, the HKIAC shall have the authority to designate any person
whose interests are neutral to the parties as the second of the three
arbitrators. The arbitration shall be conducted in English. To the extent
consistent with UNCITRAL Rules, each of the parties hereto shall cooperate with
the others in provision of information during any discovery process relating to
arbitrations in connection with the Transaction Documents. The parties hereto
further agree that, to the extent consistent with UNCITRAL Rules, the parties
shall be entitled to seek temporary and permanent injunctive relief from the
arbitrators without the necessity of proving actual damages and without posting
a bond or other security.
          (c) Each of the parties hereto agrees that notice may be served upon
such party at the address and in the manner set forth for such party in
Section 6.6.
          (d) To the extent permitted by applicable laws, each of the parties
hereto hereby unconditionally waives trial by jury in any legal action or
proceeding relating to the Transaction Documents or the transactions
contemplated hereby or thereby.
          6.6 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second Business Day
following the date of dispatch if delivered by a recognized next-day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

  (A)   If to the Investor:

BGP Inc., China National Petroleum Corporation
No. 189, West Fanyang Street,
Zhou Zhou 072751, Hebei
People’s Republic of China
Attention: Mr. Yueliang Guo
Facsimile: (+86-10) 8120 1636
with a copy to:
Sullivan & Cromwell, LLP
28th Floor

12



--------------------------------------------------------------------------------



 



Nine Queen’s Road
Hong Kong
Attention: Chun Wei
Facsimile: (+852) 2522 2280

  (B)   If to the Company:

ION Geophysical Corporation
2105 CityWest Blvd.
Suite 400
Houston, Texas 77042-2839
United States of America
Attention: Mr. David L. Roland
Facsimile: (+001-281) 879 3600
          6.7 Entire Agreement, Etc. This Agreement (including the Annexes and
Schedules hereto) and the other Transaction Documents constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof.
          6.8 Definitions of “Subsidiary”, “affiliate” and “person”. (a) Unless
otherwise stated, when a reference is made in this Agreement to a Subsidiary of
a person, the term “Subsidiary” means those entities of which such person owns
or controls more than 50% of the outstanding equity securities either directly
or through an unbroken chain of entities as to each of which more than 50% of
the outstanding equity securities is owned directly or indirectly by its parent.
          (b) The term “affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and policies of such person, whether
through the ownership of voting securities, by contract or otherwise.
          (c) The term “person” means any individual, corporation, trust,
association, company, partnership, joint venture, limited liability company,
joint stock company, Governmental Entities or other entity.
          6.9 Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (i) an assignment, in the
case of a merger or consolidation where such party is not the surviving entity,
or a sale of substantially all of its assets, to the entity which is the
survivor of such merger or consolidation or the purchaser in such sale or (ii) a
Transfer by Investor in accordance with Section 4.3 hereof.
          6.10 Severability. If any provision of this Agreement or a Transaction
Document, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

13



--------------------------------------------------------------------------------



 



          6.11 No Third Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor (and the transferees to which an
assignment is made in accordance with this Agreement), any benefits, rights, or
remedies.
          6.12 Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
[Remainder of page intentionally left blank]

14



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of the date first herein
above written.

            ION GEOPHYSICAL CORPORATION
      By:   /s/ David L. Roland         Name:   David L. Roland        Title:  
Senior Vice President, General Counsel and       Corporate Secretary        BGP
INC., CHINA NATIONAL PETROLEUM CORPORATION
      By:   /s/ Wang Tiejun         Name:   Wang Tiejun        Title:  
President     

15